Assumpsit on a contract for the sale of hay. Plea, the general issue with a brief statement invoking the statute of frauds. Verdict for defendant. Plaintiff moved for a new trial and also took exceptions. Exceptions not considered. The rescript states as follows :"This case involves a question of fact only based upon the following memorandum, admitted to have been executed by the defendant, to wit:"The time of delivery was omitted and has now become the only issue in the case depending upon a collateral agreement as to the time when the hay was to be delivered. The defendant testified that the plaintiff was to accept delivery of the hay within three weeks from the date of the contract, and contends that at most he was entitled only to a reasonable time in which to demand a delivery at the cars. The evidence does not show that the plaintiff ever furnished a car at the Danforth Station for the shipping of the hay. It also affirmatively appears that he did not call for the hay until about the 13th of January, 1910."In view of all the circumstances surrounding the case and the positive testimony of the defendant as to the time agreed upon for *555delivery and the further question of fact whether the plaintiff called for the hay within a reasonable time, all questions for the jury, and found in favor of the defendant, the court does not feel authorized to disturb the verdict.Motion overruled.”